VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”) is made and entered into as of
August 29, 2006, by and among Exabyte Corporation, a Delaware corporation
(“Seller”), Tandberg Data Corp., a Delaware corporation (“Purchaser”), and
Meritage Private Equity Fund, L.P., Meritage Private Equity Parallel Fund, L.P.,
Meritage Entrepreneurs Fund, L.P., Crestview Capital Master, LLC, Enable Growth
Partners, L.P., Gruber and McBaine International, Jon D. and Linda W. Gruber
Trust, Lagunitas Partners L.P., Islandia, L.P., Midsummer Investment, Ltd.,
Imation Corp., Carroll A. Wallace, Tom W. Ward, and Juan A. Rodriguez (each a
“Stockholder” and collectively, the “Stockholders”).

PRELIMINARY STATEMENTS

A.           Concurrent with the execution and delivery of this Agreement,
Seller and Purchaser have entered into an Asset Purchase Agreement (the
“Purchase Agreement”) pursuant to which, among other things, Seller shall sell,
transfer and assign to Purchaser or its designated Affiliate or Affiliates the
Purchased Assets, and Purchaser shall (or shall cause its designated Affiliate
or Affiliates to) acquire the Purchased Assets and assume from Seller all of the
Assumed Liabilities. Capitalized terms used herein and not defined herein shall
have the meaning ascribed to such terms in the Purchase Agreement.

B.           As of the date hereof the Stockholders are the record and
beneficial owners of (i) 7,550,573 shares of common stock of Seller, par value
$0.001 per share (the “Common Shares”) entitled to be voted at the Stockholder
Meeting and (ii) 34,263.258 shares of Series AA Convertible Preferred Stock of
Seller, par value $0.001 per share (the “Preferred Shares,” and together with
the Common Shares, the “Seller Shares”). A schedule of such Stockholders and the
Common Shares and Preferred Shares owned by each Stockholder is set forth on
Schedule I. For purposes hereof, the term “beneficial owner” or “beneficially
own” with respect to Seller Shares has the meaning determined pursuant to
Rule 13d-3(a) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

C.           As a condition to the Closing, Purchaser has required each
Stockholder to agree, and each Stockholder has agreed, to enter into this
Agreement.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the preliminary statements above and of the
mutual agreements, covenants, representations, and warranties contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, each intending to be legally
bound, hereby agree as follows:

ARTICLE I

VOTING MATTERS

Section 1.1       Agreement to Convert. Each of Meritage Private Equity Fund,
L.P., Meritage Private Equity Parallel Fund, L.P., Meritage Entrepreneurs Fund,
L.P., and Tom W. Ward agree to convert the Preferred Shares owned by such
Stockholder, as reflected on Schedule I, into Common Shares pursuant to Section
5 of the Certificate of Designation of Preferences,

 

 



 

Rights and Limitations of Series AA Convertible Preferred Stock (the “Conversion
Shares”) and shall complete such conversion not later than one day prior to the
record date for the Stockholders Meeting so as to insure that such Stockholder
shall be the record holder of such Conversion Shares prior to the record date
for the Stockholders Meeting.

Section 1.2        Agreement to Vote. Each Stockholder hereby agrees that at any
meeting of the stockholders of Seller (including the Stockholder Meeting)
however called, or any adjournment or postponement thereof, such Stockholder
shall be present (in person or by proxy) and vote (or cause to be voted) all of
the Common Shares now owned or hereafter acquired, including the Conversion
Shares, (i) in favor of the authorization and approval of the Purchase Agreement
and the transactions contemplated thereby and (ii) against any Acquisition
Proposal. Any such vote shall be cast by such Stockholder in accordance with
such procedures relating thereto so as to ensure that it is duly counted,
including for purposes of determining that a quorum is present and for purposes
of recording the results of such vote.

Section 1.3      Irrevocable Proxy. Each Stockholder hereby irrevocably appoints
Purchaser as its proxy and attorney-in-fact to vote all Common Shares now owned
or hereafter acquired solely on the matters described in Section 1.2 (the
“Proxy”). Each Stockholder hereby acknowledges and agrees that the Proxy (i) is
given in connection with the execution of the Purchase Agreement, (ii) is given
to secure the performance of such Stockholders obligations hereunder, and
(iii) is coupled with an interest (for purposes of the Delaware General
Corporation Law and otherwise) and may under no circumstances be revoked. Each
Stockholder agrees to execute any further agreement or form reasonably necessary
or appropriate to confirm and effectuate the grant of the Proxy. The Proxy shall
automatically terminate without any further action of the parties upon the valid
termination of this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1        Stockholder Representations and Warranties. Each Stockholder
hereby represents and warrants to Purchaser as follows:

(a)          Any such Stockholder that is not a natural person is an entity duly
organized, validly existing and in good standing under the Laws of the
jurisdiction under which it was organized. Such Stockholder has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution, delivery and performance of this Agreement
has been duly and validly authorized by the governing body, if any, of such
Stockholder and no other proceedings on the part of such Stockholder are
necessary to authorize or consummate this Agreement. This Agreement has been
duly and validly executed and delivered by such Stockholder, and (assuming the
due authorization, execution and delivery hereof by the other parties)
constitutes the legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as may
be limited by bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the rights of creditors generally and of general principles of equity.

 

 

 

2

 



 

 

(b)          The execution, delivery and performance by such Stockholder of this
Agreement does not and will not contravene, conflict with, constitute a
violation or breach of, constitute (with or without notice or lapse of time or
both) a default under, result in or give to any Person any right of payment or
reimbursement, termination, cancellation, modification or acceleration, loss of
a material benefit under or result in the creation or imposition of any Lien
upon any of Seller Shares or other assets or properties of such Stockholder
under, any of the terms, conditions or provisions of (i) the organizational
documents, if any, of such Stockholder, (ii) any Laws binding upon or applicable
to such Stockholder or by which any of its assets or properties is bound or
(iii) any material contract to which such Stockholder is a party or by which any
of its assets or properties is bound.

(c)          Except as may be required under the Exchange Act, no consent,
waiver, approval or action of, filing with or notice to any Governmental Entity
or Third Party is necessary or required under any of the terms, conditions or
provisions of any Law or any Contract to which such Stockholder is a party or by
which any of its assets or properties is bound for the execution, delivery and
performance by such Stockholder of this Agreement.

(d)          Such Stockholder (i) is the record or beneficial owner of Seller
Shares adjacent to such Stockholder’s name on Schedule I, (ii) has good, valid
and marketable title to such Seller Shares free and clear of any Liens, and
(iii) has sole voting and dispositive power (except as provided by this
Agreement) to such Seller Shares.

(e)          None of the Seller Shares adjacent to such Stockholder’s name on
Schedule I is subject to any voting trust or other Contract with respect to the
voting thereof, and no proxy, power-of-attorney or other authorization has been
granted with respect to such Seller Shares (except as provided by this
Agreement).

(f)           Such Stockholder understands and acknowledges that Purchaser is
entering into the Purchase Agreement in reliance upon such Stockholder’s
execution, delivery and performance of this Agreement.

ARTICLE III

OTHER AGREEMENTS

Section 3.1       Limitation on Transfer; Stop Transfer Order. Each Stockholder
agrees (i) not to sell, assign, pledge, encumber, transfer or otherwise dispose
of any Seller Shares now owned or hereafter acquired or any interest therein and
(ii) not to subject any Seller Shares now owned or hereafter acquired to any
voting trust or other Contract with respect to the voting thereof, or grant any
proxy, power-of-attorney or other authorization with respect to any Seller
Shares (except as provided by this Agreement). Each Stockholder hereby
authorizes Seller or Seller’s counsel to notify Seller’s transfer agent that
there is a stop transfer order with respect to all Seller Shares now owned or
hereafter acquired by such Stockholder.

Section 3.2      Additional Shares. Each Stockholder agrees (i) to promptly
notify Purchaser of the number of any additional Seller Shares acquired by such
Stockholder, if any,

 

 

 

3

 



 

after the date hereof and (ii) that any such Seller Shares shall be subject to
the terms of this Agreement as though owned by the Stockholder on the date
hereof.

Section 3.3        Acquisition Proposals. The Stockholders shall not, and the
Stockholders shall cause their Representatives not to, (i) solicit, initiate,
encourage or take any other action to facilitate any proposal, inquiry or
request that constitutes, or may reasonably be expected to lead to, an
Acquisition Proposal, (ii) participate or engage in discussions or negotiations
with, or disclose or provide any non-public information relating to Seller to,
or afford access to any of the properties, books or records of Seller to, any
Person that has made an Acquisition Proposal or such a proposal, inquiry or
request or any of such Person’s Affiliates or Subsidiaries or any of its or
their Representatives, or (iii) enter into any agreement or agreement in
principle with any Person that has made an Acquisition Proposal or such a
proposal, inquiry or request or any of such Person’s Affiliates or Subsidiaries
or any of its or their Representatives.

Section 3.4        Fiduciary Duties. The parties hereto acknowledge and agree
that each Stockholder has executed this Agreement solely in such Stockholder’s
capacity as an owner of Seller Shares and this Agreement shall not limit or
otherwise affect the actions of any Stockholder in any other capacity, including
such person’s capacity, if any, as an officer or a member of the board of
directors of Seller.

ARTICLE IV

GENERAL

Section 4.1       Termination. This Agreement shall terminate automatically upon
the earlier of (i) the Closing, or (ii) the 120th day following the termination
of the Purchase Agreement pursuant to Section 4.2(h) or Section 4.2(i) thereof,
without any further action of the parties hereto.

Section 4.2        Third Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of the parties hereto and their
respective successors and permitted assigns, and no provision of this Agreement
is intended to confer upon any Person other than the parties hereto any rights
or remedies hereunder.

Section 4.3       Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or similar writing) and
shall be given,

if to Seller, to:

Exabyte Corporation

2108 55th Street

Boulder, Colorado 80301

Attention: Tom Ward

Facsimile No.: (303) 417-7900

 

 

 

 

4

 



 

 

with a copy, which shall not constitute notice, to:

Holland & Hart LLP

555 Seventeenth Street, Suite 3200

Denver, Colorado 80202

Attention: Susan L. Oakes, Esq.

Facsimile No.: (303) 713-6291

if to Purchaser, to:

Tandberg Data Corp.

c/o Tandberg Data ASA

Kjelsasveien 161

P.O. Box 134, Kjelsas

N-0411 Oslo, Norway

Attention: Live Aker

Facsimile No.: +47 22189550

with a copy, which shall not constitute notice, to:

Bugge, Arentz-Hansen & Rasmussen

Stranden 1

P.O. Box 1524 Vika

N-0117 Oslo, Norway

Attention: Svein Gerhard Simonnæs

Facsimile No.: +47 22830795

and

Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, Texas 75201

Attention: R. Scott Cohen, Esq.

Facsimile No.: (214) 746-7777

if to the Stockholders, to such address as is set forth on Schedule I, or such
other address or facsimile number as a party may hereafter specify for the
purpose by notice to the other parties hereto. Each notice, request or other
communication shall be effective only if given by facsimile, when the facsimile
is transmitted to the facsimile number specified in this Section 4.3 and the
appropriate facsimile confirmation is received or if given by overnight courier
or personal delivery when delivered at the address specified in this
Section 4.3.

Section 4.4        Fees and Expenses. Except as otherwise specifically provided
herein and subject to the Purchase Agreement, all fees and expenses incurred in
connection herewith and the transactions contemplated hereby shall be paid by
the party incurring such expenses.

Section 4.5        Amendments. This Agreement may not be amended or modified
other than by an instrument in writing signed by Seller, each Stockholder, and
Purchaser.

Section 4.6        Survival. The representations and warranties contained in
this Agreement shall not survive the termination of this Agreement.

 

 

 

5

 



 

 

Section 4.7       Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. No party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other parties hereto. Any purported assignment in violation
hereof shall be null and void.

Section 4.8      Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 4.9        Governing Law. This Agreement shall be construed in
accordance with and governed by the internal Laws of the State of Delaware
applicable to contracts executed and fully performed within the State of
Delaware, notwithstanding any conflict of laws provisions to the contrary.

Section 4.10      Enforcement of Agreement. The parties acknowledge and agree
that each other party could be damaged irreparably if any of the provisions of
this Agreement are not performed in accordance with their specific terms.
Accordingly, each of the parties agrees that, (i) it will waive, in any action
for specific performance, the defense of adequacy of a remedy at Law, and
(ii) in addition to any other right or remedy to which the parties may be
entitled, at Law or in equity, the parties will be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

Section 4.11     Jurisdiction. Except as otherwise expressly provided in this
Agreement, the parties hereto agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought exclusively in the Court of Chancery of the State of Delaware or, if
such court does not have jurisdiction over the subject matter of such proceeding
or if such jurisdiction is not available, in the United States District Court
for the District of Delaware, and each of the parties hereby consents to the
exclusive jurisdiction of those courts (and of the appropriate appellate courts
therefrom) in any suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Law, any objection that it may now or hereafter have
to the laying of the venue of any suit, action or proceeding in any of those
courts or that any suit, action or proceeding that is brought in any of those
courts has been brought in an inconvenient forum. Process in any suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any of the named courts. Without limiting the
foregoing, each party agrees that service of process on it by notice as provided
in Section 4.3 shall be deemed effective service of process.

Section 4.12     Entire Agreement. This Agreement, together with the Schedules
hereto, constitutes the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter
hereof.

 

 

 

6

 



 

 

Section 4.13    Authorship. The parties agree that the terms and language of
this Agreement were the result of negotiations between the parties and, as a
result, there shall be no presumption that any ambiguities in this Agreement
shall be resolved against any party. Any controversy over construction of this
Agreement shall be decided without regard to events of authorship or
negotiation.

Section 4.14      Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

Section 4.15      Headings; Construction. The section and article headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. In this Agreement
the word “including” shall mean “including without limitation,” whether or not
expressed and any reference herein to a section or schedule refers to a section
or schedule to this Agreement, unless otherwise stated.

Section 4.16     Ownership. Nothing in this Agreement shall be deemed to vest in
Purchaser or Seller any direct or indirect ownership or incidence of ownership
of or with respect to any Seller Shares owned by the Stockholders. All rights,
ownership and economic benefits of and relating to such Seller Shares shall
remain and belong to the applicable Stockholder and neither Purchaser or Seller
shall have any power to or authority to direct any Stockholder in the voting of
any Seller Shares or the performance by any Stockholder of its duties or
responsibilities as a stockholder of Seller, except as provided by this
Agreement.

Section 4.17      Obligations Several, Not Joint. All obligations,
representations and warranties of the Stockholders hereunder shall be several
and not joint and in no event shall any Stockholder have any liability for any
breach of this Agreement by any other Stockholder.

* * * * *

[The remainder of this page is intentionally left blank.]

 

 

 

7

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

SELLER:

EXABYTE CORPORATION

 

 

By: /s/ Tom Ward                                                 

 

Name: Tom Ward                                                 

 

Title: CEO and President

 

 

PURCHASER:

TANDBERG DATA CORP.

 

 

By: /s/ Gudmundur Einarsson                              

 

Name: Gudmundur Einarsson                              

 

Title: CEO                                                             

 

 

STOCKHOLDERS:

MERITAGE PRIVATE EQUITY FUND, L.P.

 

 

By: /s/ John R. Garrett                                          

 

Name: John R. Garrett                                          

 

Title: Managing Director                                      

 

 

 

MERITAGE PRIVATE EQUITY PARALLEL FUND, L.P.

 

 

By: /s/ John R. Garrett                                          

 

Name: John R. Garrett                                          

 

Title: Managing Director                                      

 

 

 

MERITAGE ENTREPRENEURS FUND, L.P.

 

 

By: /s/ John R. Garrett                                          

 

Name: John R. Garrett                                          

 

Title: Managing Director                                      

 

 

 

CRESTVIEW CAPITAL MASTER, LLC

 

 

By: /s/ Daniel I. Warsh                                        

 

Name: Daniel I. Warsh                                        

 

Title: Manager                                                       

 



 

SIGNATURE PAGE TO VOTING AGREEMENT

 



 

 

 

 

ENABLE GROWTH PARTNERS, L.P.

 

 

By: /s/ Adam Epstein                                          

 

Name: Adam Epstein                                          

 

Title: Principal                                                       

 

 

 

GRUBER AND MCBAINE INTERNATIONAL

 

 

By: /s/ Jon D. Gruber                                          

 

Name: Jon D. Gruber                                          

 

Title: Investment Advisor                                    

 

 

 

JON D. AND LINDA W. GRUBER TRUST

 

 

By: /s/ Jon D. Gruber                                          

 

Name: Jon D. Gruber                                          

 

Title: Trustee                                                         

 

 

 

LAGUNITAS PARTNERS L.P.

 

 

By: /s/ Jon D. Gruber                                          

 

Name: Jon D. Gruber                                          

 

Title: General Partner                                          

 

 

 

ISLANDIA, L.P.

 

 

By: /s/ Edgar R. Berner                                        

 

Name: Edgar R. Berner                                        

 

Title: General Partner                                          

 

 

 

MIDSUMMER INVESTMENT, LTD.

 

 

By: /s/ Scott D. Kaufman                                    

 

Name: Scott D. Kaufman                                    

 

Title: Managing Director                                      

 

 



 

SIGNATURE PAGE TO VOTING AGREEMENT

 



 

 

 

 

IMATION CORP.

 

 

By: /s/ Paul R. Zeller                                             

 

Name: Paul R. Zeller                                             

 

Title: Vice President and CFO

 

 

 

 

 

/s/ Carroll A. Wallace                                          

CARROLL A. WALLACE

 

 

 

 

 

/s/ Tom W. Ward                                                   

TOM W. WARD

 

 

 

 

 

/s/ Juan A. Rodriguez                                          

JUAN A. RODRIGUEZ

 

 

SIGNATURE PAGE TO VOTING AGREEMENT

 



 

 

Schedule I

Schedule of Seller Shares

 

 

Name of Stockholder

Number of Common Shares Owned

Number of Preferred Shares Owned

Meritage Private Equity Fund, L.P.

4,375,749

13,735.547

Meritage Private Equity Parallel Fund, L.P.

534,998

1,679.345

Meritage Entrepreneurs Fund, L.P.

78,400

250.649

Crestview Capital Master, LLC

-0-

1,500

Enable Growth Partners, L.P.

-0-

500

Gruber and McBaine International

-0-

860

Jon D. and Linda W. Gruber Trust

-0-

420

Lagunitas Partners L.P.

-0-

1,372

Islandia, L.P.

-0-

5,000

Midsummer Investment, Ltd.

-0-

6,000

Imation Corp.

1,694,365

-0-

Carroll A. Wallace

-0-

-0-

Tom W. Ward

817,466

2,945.717

Juan A. Rodriguez

49,595

-0-

Total

7,550,573

34,263.258

 

 

 

 

 